U.S. v. Pilkington



UNITED STATES, Appellee
v.
John E. PILKINGTON, Lance Corporal
U.S. Marine Corps, Appellant
 
No. 98-0512
Crim. App. No. 96-2393
 
UNITED STATES COURT OF APPEALS FOR THE ARMED
FORCES
Argued December 17, 1998
Decided September 9, 1999

COX, C.J., delivered the opinion of the
Court, in which CRAWFORD and GIERKE, JJ., joined. SULLIVAN, J., filed a
dissenting opinion, in which EFFRON, J., joined.
 


Counsel
For Appellant: Lieutenant Commander L. J.
Lofton, JAGC, USN (argued); Lieutenant Jeffrey K. Van Nest,
JAGC, USNR.
For Appellee: Major Clark R. Fleming,
USMC (argued); Colonel K. M. Sandkuhler, USMC, and Commander
D. H. Myers, JAGC, USN (on brief); Lieutenant Commander Nancy Blankenship
Jones, JAGC, USN.
Military Judge: J. A. Bukauskas
 


THIS OPINION IS SUBJECT
TO EDITORIAL CORRECTION BEFORE PUBLICATION.

Chief Judge COX delivered the opinion of the
Court.
Appellant was convicted, pursuant to his pleas
at a special court-martial, of conspiracy to maltreat subordinates, maltreatment
of subordinates (5 specifications), making a false official statement,
and assault (2 specifications). Arts. 81, 93, 107, and 128, Uniform Code
of Military Justice, 10 USC §§ 881, 893, 907, and 928, respectively.
We are asked by appellant to decide whether
the convening authority had the power to approve post-trial modifications
to the original pretrial agreement. See 50 M.J. 214 (1998).
Appellants original agreement provided that,
in exchange for his pleas, any adjudged punitive discharge would be suspended
for a period of 12 months following the date of trial. Appellant received
a sentence of a bad-conduct discharge, confinement for 150 days, forfeiture
of $550.00 pay per month for 4 months, and reduction in grade to E-1. After
trial, appellant approached the convening authority and, contrary to the
advice of his defense counsel, offered to exchange his suspended bad-conduct
discharge in return for a cap on his confinement for a period of 90 days.
The convening authority agreed, and appellant received a bad-conduct discharge.
This is not the first time that this Court
has considered post-trial agreements, or modifications to pretrial agreements
made post-trial. Most recently, in United States v. Dawson, No.
98-0434/MC, ___ MJ ___ (1998), we approved the use of an agreement that
was reached post-trial, under the circumstances of that case. In Dawson,
the accused was fully informed and approached the convening authority,
with the assistance and advice of counsel, in order to negotiate an agreement
to give up certain rights from her first court-martial in order to benefit
from not being tried by a second court-martial for a separate offense.
We held that, because an arms-length negotiation had been conducted, there
was
no reason not to affirm Dawsons decision to enter into the agreement.
Similarly, as with other cases involving negotiations
between an accused and the convening authority, we look to whether the
accused has been stripped of substantial rights, has been coerced into
making a post-trial agreement, or has somehow otherwise been deprived of
his due process rights. See Dawson, supra at (6),
citing United States v. Rivera, 46 M.J. 52 (1997). There is no such
deprivation under the circumstances of this case.
This case focuses on the question of whether
disparate bargaining positions between appellant and the Government tainted
the agreement. At the time that appellant entered into this agreement with
the Government, he was already serving the beginning of his sentence to
confinement. This Court is therefore concerned about whether his dealings
with the Government were a product of a fully informed and considered decision
or were a product of the coercive atmosphere attendant to confinement.
After all, appellant was already in the brig when he proposed his bargain.
The question is whether appellant was operating of his own free will by
proposing this new agreement while being confined.
We answer this question in the affirmative.
Appellant argues that an unsuspended bad-conduct
discharge is an increased punishment. Here, however, appellant had the
advice and assistance of counsel, although appellant chose to ignore his
advice on this matter. Moreover, appellant already knew that he had received
a bad-conduct discharge and confinement for a period of 150 days. It was
solely appellants choice to approach the convening authority to bargain
for less confinement. Appellant decided, after consulting with counsel,
that spending 60 more days in the brig was more onerous than the bad-conduct
discharge. That was his personal choice to make, and it is not for us to
substitute our judgment on this personal matter in place of his. See
United States v. Acevedo, 50 M.J. 169 (1999).
Because appellants counsel advised against
such action, there is no issue of lack of counsel, or ineffective assistance
of counsel, that might be a factor in whether appellant intelligently entered
into this decision. See Pilkington, 48 M.J. 523, 525 n.2 (N.M.Ct.Crim.App.
1998).
Appellant took it upon himself to enter into
these negotiations. He received the benefit of his bargain. Regardless
of the advisability of his decision, there is no legal error or deprivation
of due process under these circumstances. Appellant may very well have
believed, and still believe, that in his circumstances a bad-conduct discharge
was not as detrimental as the adverse administrative discharge he may have
received. Under these circumstances, it is not our role to second-guess
appellants personal choice as to what course of action was better for
him. Appellant was not denied any of his substantial rights. See
Art. 59(a), UCMJ, 10 USC § 859(a).
The decision of the United States Navy-Marine
Corps Court of Criminal Appeals is affirmed.
 
 
SULLIVAN, Judge, with whom EFFRON, Judge, joins
(dissenting):
Judicial scrutiny of a pretrial agreement by
a trial judge is well established in the military justice system. United
States v. Bartley, 47 M.J. 182, 186 (1997). Yet, today, the majority
allows alteration of the pretrial agreement in this case by means of a
post-trial modification without such judicial scrutiny. It admits that
the voluntariness of appellants post-trial agreement is essential; however,
it assesses that voluntariness based only on the parties arguments on
appeal and the terms of the post-trial agreement itself. In effect, the
majority ignores this Courts precedent mandating judicial scrutiny of
pretrial agreements and the Presidents orders for such scrutiny under
RCM 910(f)(1)-(4), Manual for Courts-Martial, United States (1995 ed.).1
United States v. Green, 1 M.J. 453 (CMA 1976); United
States v. King, 3 M.J. 458 (CMA 1977); United States v. Dawson,
10 M.J. 142 (CMA 1981).
The convening authority was bound by the original
pretrial agreement in this case. Cf. Cook v. Orser, 12 M.J.
335 (CMA 1982). The subsequent post-trial agreement authorized the convening
authority, after appellants court-martial, to alter his agreed-to-punishment.
See
Waller v. Swift, 30 M.J. 139, 143 (CMA 1990). The majority opinion
sanctions such an alteration, simply because appellant submitted a request
to do so. Mutual assent of the parties alone, however, is not sufficient
to render a pretrial agreement valid. See generally Dawson,
10 M.J. 142.
In sum, appellants pretrial agreement was
undermined and turned into an "empty ritual" because the post-trial agreement
supplanted it. See United States v. Rivera, 46 M.J. 52, 54
(1997), citing United States v. Allen, 8 USCMA 504, 25 CMR 8 (1957).
This Court has no authenticated record on which to judge the voluntariness,
scope, and legality of the later agreement. There is no value to judicial
scrutiny of a pretrial agreement at trial when you can evade such scrutiny
by means of an unsupervised post-trial agreement. Accordingly, I would
remand this case for a DuBay2
hearing to determine the providence of this agreement under United States
v. Green and United States v. King, both supra.
FOOTNOTES:
1 Appellants case
stands in contrast to the recently decided United States v. Dawson,
No. 98-0434, __ MJ __ (CMA 1999), where this Court sanctioned the convening
authoritys agreement with the accused to withdraw a pending charge in
a second court-martial in exchange for the accuseds waiver of any complaint
concerning post-apprehension confinement in connection with the pending
charge and the vacation proceeding in connection with the initial court-martial.
That agreement was deemed "collateral to the court-martial and within the
command structure." Id. at 9.
2
United States v. DuBay, 17 USCMA
147, 37 CMR 411 (1967).

Home
Page  |  Opinions
& Digest  |  Daily
Journal  |  Public
Notice of Hearings